SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 ANNUAL REPORT ON FORM 10-K RELATING TO VOTING TRUST INTEREST WITH RESPECT TO SHARES OF COMMON STOCK OF GRAYBAR ELECTRIC CO., INC. Filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Names and Addresses of all Voting Trustees (as of March 9, 2010) : L. R. Giglio 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 T. S. Gurganous 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 R. D. Offenbacher 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 R. A. Reynolds, Jr.34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 Address to which communications to the Voting Trustees should be sent : R. A. Reynolds, Jr. c/o Graybar Electric Company, Inc. P.O. Box 7231 St. Louis, Missouri 63177 Title of the securities deposited under the Voting Trust Agreement : Common Stock, par value $1.00 per share Exact name of the issuer of such securities, as specified in its charter : Graybar Electric Company, Inc. State or other jurisdiction in which I.R.S. Employer such issuer was incorporated or organized : Identification No. : New York 13-0794380 Address of such issuer's principal executive offices : 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 If the Voting Trust Interests are registered on any national securities exchange, state the name of each such exchange : None EXPLANATORY NOTE The Annual Report Relating to Voting Trust Interests, filed by the Voting Trustees under a Voting Trust Agreement, dated as of March 16, 2007, among holders of the Common Stock of Graybar Electric Company, Inc. ("Graybar"), was filed for years prior to 1982 on Form 16-K which was discontinued by the Securities and Exchange Commission (the "Commission") pursuant to Securities Exchange Act Release No. 34-18524, effective May 24, 1982 (the "Release"). In the Release, the Commission indicated that although Form 16-K was being discontinued, voting trusts would continue to be required to file annual reports. Specific requirements respecting the form of such annual reports were to be determined on a case by case basis. In response to inquiries to the Deputy Chief Counsel of the Commission's Division of Corporation Finance, Graybar has been informed that the Voting Trustees should file an Annual Report on Form 10-K (as the only appropriate form under Section 13 of the Securities Exchange Act of 1934), but that because the requirements of Form 10-K are generally not applicable to elicit information relevant to voting trusts, the information previously required by rescinded Form 16-K should continue to be provided in this Annual Report. For this reason, the item numbers and information in this Annual Report correspond to the item numbers and disclosure required in the past by rescinded Form 16-K and used in the Annual Report Relating to Voting Trust Interest filed with the commission by Graybar's Voting Trustees in years prior to 1982. -2- INFORMATION REGARDING VOTING TRUST PART I Item 1. Deposit and Withdrawal of Securities (1)(2)(3) Amount Amount depositedwithdrawn AmountPercentage of during duringheld atclass held at year year(4) end of year end of year 1,797,168456,477 7,836,95181.3% (1) The securities consist of shares of Common Stock, par value $1.00 per share (the "Common Stock"), of Graybar Electric Company, Inc. ("Graybar"). The 1997 Voting Trust terminated on March 31, 2007. 5,170,086 shares of Common Stock were deposited into the 2007 Voting Trust at its inception. (3) Shares deposited and withdrawn during the year only cover shares that were deposited and withdrawn with respect to the 2007 Voting Trust. (4) The 456,477 shares of Common Stock withdrawn from the Voting Trust in 2009 represent shares purchased by Graybar from employees, retirees or their estates in accordance with Graybar's repurchase rights under its Restated Certificate of Incorporation. The shares so purchased were placed in Graybar's treasury. Item 2. Exercise of Voting Rights . The Voting Trustees did not exercise voting rights under the Voting Trust Agreement during the fiscal year with respect to any matter, except that the Voting Trustees voted the shares of Common Stock held by them in favor of the election of 14 directors. Item 3. Exercise of Other Powers . The Voting Trustees exercised no powers under the Voting Trust Agreement, other than voting rights and the distribution of dividends upon the underlying securities, during the fiscal year. -3- Item 4. Ownership of Voting Trust Certificates and Other Securities . The following table presents information, as of March 9, 2010, as to Voting Trust Interest owned of record or beneficially by each Voting Trustee. As of March 9, 2010, no Voting Trustee owned any securities of Graybar other than those deposited under the Voting Agreement nor any securities of Graybar's subsidiaries. No other person owns of record, or is known by the Voting Trustees to own beneficially, more than five percent of the Voting Trust Interest. Name and addressName of issuer Amount owned Percent of of owner and title of class Type of ownership as of March 9, class owned L. R. GiglioVoting Trust Interest (A)Of record andbeneficially15,997 (B) .185% (C) 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 T. S. GurganousVoting Trust Interest (A)Of record andbeneficially16,797(B) .195% (C) 34 North Meramec Avenue P.O. Box 7231 St. Louis, Missouri 63177 R. D. OffenbacherVoting Trust Interest (A)Of record andbeneficially20,673(B)
